Citation Nr: 0113323	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-16 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Crohn's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which found that new and material evidence 
had not been submitted to reopen claims of entitlement to 
service connection for PTSD and Crohn's disease, and denied 
the veteran's claim of entitlement to service connection for 
a back condition.  

The Board has determined that the case must be remanded for 
further development of the issue of entitlement to service 
connection for a low back disorder.  Therefore, the Board 
will only address the remaining two issues in the body of 
this decision and reserve further comment on the low back 
issue for the remand appended to the end of this decision.


FINDINGS OF FACT

1.  An unappealed October 1997 rating decision reopened and 
denied the veteran's claim of entitlement to service 
connection for PTSD.

2.  The evidence introduced into the record since the October 
1997 rating decision bears directly and substantially upon 
the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  An unappealed October 1997 rating decision denied the 
veteran's claim of entitlement to service connection for 
Crohn's disease.

4.  The evidence introduced into the record since the October 
1997 rating decision is either redundant of evidence 
considered in October 1997, does not bear directly and 
substantially upon the specific matter under consideration, 
or it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  An unappealed October 1997 rating decision which denied 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  An unappealed October 1997 rating decision which denied 
service connection for Crohn's disease is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).

3.  With regard to the claim for PTSD, the evidence received 
since the October 1997 rating decision is new and material; 
thus, the claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 20.1105, 
3.156(a) (2000).

4.  With regard to the claim for Crohn's disease, the 
evidence received since the October 1997 rating decision is 
not new and material; thus, the claim for service connection 
for Crohn's disease is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 20.1105, 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a 
Claim of Entitlement to Service Connection 
for PTSD

The veteran claims that he currently suffers from PTSD as a 
result of events he experienced while stationed in the 
Republic of Vietnam.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection for PTSD 
requires the following three elements: [1] medical evidence 
establishing a diagnosis of the disorder; 
[2] credible supporting evidence that the claimed in-service 
stressor actually occurred; and [3] a link, established by 
the medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2000); Cohen v. Brown, 10 Vet. App. 128, 137 (1997). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If it is determined through military citations or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the veteran's 
testimony is found to be satisfactory, e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain some corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  Such corroborative evidence cannot consist solely 
of after-the-fact medical nexus evidence.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).  Evidence corroborating the 
existence of a stressor need not be limited to that which is 
available in service department records.  See Doran v. Brown, 
6 Vet. App. 283, 288-291 (1994); Moran, 9 Vet. App. at 395.  

In this case, the veteran's claim of entitlement to service 
connection for PTSD was first denied by the RO in a rating 
decision dated in March 1993.  That decision became final 
when the veteran failed to file a timely notice of 
disagreement.  38 U.S.C.A. §§ 7104, 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.  Thereafter, the RO issued a 
rating decision on October 6, 1997, in which the issue of 
entitlement to service connection for PTSD was deferred 
pending further development, e.g. obtaining stressor 
information from the Department of the Army, U.S. Army and 
Joint Services Environmental Support Group (ESG) (now known 
as the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR)).  However, after further review of the 
evidence of record, the RO determined that the veteran had 
submitted insufficient information with regard to his alleged 
in-service stressors to warrant referral to the ESG.  
Consequently, in an October 23, 1997, rating decision, the RO 
reopened and denied the veteran's claim of entitlement to 
service connection for PTSD.  As the veteran did not submit a 
timely notice of disagreement with this decision, the October 
1997 decision is final and not subject to revision upon the 
same factual basis.  Id.

An exception to this rule is articulated in 38 U.S.C.A. 
§ 5108, which states, in part, that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and involves a three-
step analysis.  

The first step requires determining whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Second, the evidence must be shown to 
be actually "new," that is, not of record when the last 
final decision denying the claim was made.  See Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  The third and final 
question is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998), citing 38 C.F.R. § 3.156(a).  This need not mean that 
the evidence warrants a revision of the prior determination, 
but is intended to ensure the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363, 
citing "Adjudication; Pensions, Compensation, Dependency: 
New and Material Evidence; Standard Definition," 55 Fed. 
Reg. 19088, 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

In the instant case, the October 1997 rating decision which 
denied service connection for PTSD is final, as it was the 
last disposition in which the claim was finally disallowed on 
any basis.  The relevant evidence at the time of that 
decision consisted of the veteran's service medical records, 
service personnel records, VA psychiatric examination reports 
dated in December 1992 and March 1997, a VA hospitalization 
report dated in January 1994, the veteran's written responses 
to a VA stressor questionnaire and the veteran's own written 
statements in support of his claim.  

These records disclosed that the veteran's claim for service 
connection for PTSD was based on alleged events he 
experienced while on active duty in the Republic of Vietnam.  
He claimed, in essence, that while serving as a driver in a 
convoy assigned to the 444th Transportation Company, he 
witnessed dead bodies beside the trail and the deliberate 
"running over" of civilians.  He also alleged that he was 
subjected to sniper fire and mortar/rocket attacks on a daily 
basis.  None of these incidents were documented in the 
available service personnel records, and service medical 
records made no reference to psychiatric problems other than 
a notation of job-related depression in November 1967 and 
nervousness in July 1968.  As noted above the RO at the time 
of the October 1997 rating decision, determined that the 
veteran had not described his alleged stressors with enough 
specificity to warrant referral to the then ESG (now 
USASCRUR).

The evidence of record in October 1997 revealed that the 
veteran had a long history of polysubstance abuse and 
dependence.  He was diagnosed with PTSD in a VA psychiatric 
examination in 1992.  The 1994 hospital summary reported 
noted diagnoses of polysubstance dependence and PTSD.  The 
March 1997 VA psychiatric report indicated that there was 
insufficient data to warrant a diagnosis of PTSD; he was 
diagnosed to have substance use disorder and depressive 
disorder NOS (not otherwise specified).  

Based on these findings, the RO issued a rating decision in 
October 1997 which reopened and denied the veteran's claim of 
entitlement to service connection for PTSD on the basis that 
no evidence of a verified stressor had been submitted.  As 
the veteran failed to properly appeal that decision, the 
evidence that must be considered in determining whether the 
claim may be reopened based on new and material evidence is 
that added to the record since the October 1997 rating 
decision.

Since that final decision, VA medical records were submitted 
which provide additional, more detailed information of the 
veteran's alleged in-service stressors.  Specifically, a 
letter from the veteran's treating psychologist and 
psychiatrist, dated in July 1999, indicated that the veteran 
suffered from PTSD secondary to his Vietnam combat.  This 
letter further detailed the traumatic experiences incurred in 
Vietnam which the veteran had described.  It related how the 
veteran had reportedly witnessed the murder, rape and 
"running over" of Vietnamese civilians.  At Dak To, he had 
allegedly witnessed the bulldozing of hundreds of dead or 
dying Vietnamese into mass graves.  He reported witnessing 
the assassination of a suspected Viet Cong operative by South 
Vietnamese Army soldiers in Qui Nhon.  He described how Spec. 
4 Warren of the 444th Transportation Company was shot and 
killed during a night convoy operation to Pleiku after he had 
volunteered to take the veteran's place on the convoy.  He 
also reported that when he attempted to report the atrocities 
he had witnessed he was reduced in rank.  

Lay statements from the veteran's mother and former spouse 
were also submitted, which detailed the veteran's changed 
behavior since his return from service.  In addition, the 
veteran testified before the undersigned member of the Board 
in January 2001.  His testimony included descriptions of some 
of the alleged in-service stressors detailed above, as well 
as a history of VA psychiatric treatment since at least 1989 
for PTSD.  

The Board finds this evidence to be new, as it was not of 
record at the time of the October 1997 rating decision and is 
not cumulative of any other evidence at that time.  In 
addition, this evidence is probative of the central issue in 
this case as to whether the veteran does suffer from PTSD as 
the result of experiencing verifiable stressors in service.  
As noted above, one of the reasons for the prior denial and 
the RO's decision not to further develop the veteran's claim 
was that the veteran had failed to submit any detailed 
stressor information which might be verified by the USASCRUR.  
The VA medical records as well as the veteran's testimony 
submitted since the October 1997 decision do contain a more 
detailed account of the veteran's alleged stressors, to 
include specific incidents, place names, and the name and 
rank of the person who was supposedly killed in the veteran's 
stead.  The Board also notes that the veteran has indicated 
that he was punished for reporting what he had witnessed. 
Accordingly, the Board concludes that new and material 
evidence has been submitted since the October 1997 rating 
decision; thus, the claim for service connection for PTSD 
must be reopened. 

Having reopened the veteran's claim, the next question is 
whether the Board can conduct a de novo review at this time.  
Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing and, if not, whether the veteran would 
be prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1994).  As will be discussed below, the Board finds that a 
remand is appropriate to comply with the Veterans Claims 
Assistance Act of 2000.  


II.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Crohn's disease

The veteran contends that he suffers from Crohn's disease 
that is directly related to his active service.  In the 
alternative, he argues that this disorder is secondary to his 
allegedly service-connected PTSD. 

As previously noted above, service connection will be granted 
for disabilities resulting from personal injury suffered or 
disease contracted, or for aggravation of a preexisting 
injury suffered or disease contracted, in line of duty.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2000). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310.  

The veteran's claim of entitlement to service connection for 
Crohn's disease was initially denied by the RO in October 
1997.  At that time the veteran was alleging that his Crohn's 
Disease was the result of exposure to Agent Orange in 
service.  The RO denied service connection for Crohn's 
disease because there was no basis in the evidence of record 
to establish service connection for Crohn's disease on any 
theory.  The RO noted that there was no evidence that this 
disorder was incurred in military service or was aggravated 
or caused by the veteran's service.  In doing so, the RO 
cited his service medical records, which reflected no 
treatment or findings related to Crohn's disease. 

In its 1997 denial, the RO also considered private hospital 
records, dated in April and May 1981 which indicated that the 
veteran was diagnosed and treated for Crohn's disease during 
that admission.  A report of a VA examination performed in 
December 1992 indicated a history of Crohn's disease, but the 
veteran did not seem to have any active disease at that time 
and was taking no medications. 

The veteran was informed of that decision, and provided 
appellate rights, in correspondence dated in October 1997.  
The veteran did not appeal.  As such, the October 1997 rating 
decision became final one year after the veteran was notified 
of the decision, and is not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2000). 

However, as previously explained in this decision, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 
20.1105.  

Review of the claims folder revealed that the relevant 
evidence submitted with regard to this claim since the 
October 1997 denial includes the veteran's statements and 
testimony, as well as the lay statements of his mother and 
former spouse.  In these statements and testimony, the 
veteran and his family allege, in essence, that it is their 
belief that the veteran developed Crohn's disease as a result 
of stress related to his prior military service.  A letter 
from his treating VA psychiatrist and psychologist, dated in 
July 1999, indicated that the veteran does have a medical 
diagnosis of Crohn's disease.  The letter further indicated 
that the veteran's Crohn's disease was a sporadic bowel 
inflammation that caused him additional stress and intense 
discomfort.  It was also noted that his psychiatric stress 
could cause this physical condition to become worse as well.  
However, the additional medical records do not show an 
opinion that the Crohn's disease was related to service.  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The Board observes that the VA has met its duty to assist the 
veteran as set forth in the Act.  By virtue of the statement 
of the case and communications from the RO, the veteran has 
been afforded notice of the evidence needed to complete his 
claim.  The RO has attempted to help the veteran by 
contacting possible sources of information identified by the 
veteran.  No further action is needed to comply with the VA's 
obligations under the Act.  

The question as to whether the additional evidence submitted 
is "new and material" must now be addressed under 38 C.F.R. 
§ 3.156(a), using the legal analysis set forth in detail 
above in the discussion of the veteran's attempt to reopen 
his claim of entitlement to service connection for PTSD.  

The Board finds the additional medical records are not new 
and material, because although they were not of record at the 
time of the 1997 denial, they fail to bear directly and 
substantially upon the specific matter under consideration.  
That is, they do not begin to establish or suggest that the 
veteran's Crohn's disease is related to his prior military 
service.  The RO in October 1997 acknowledged that the 
veteran did have a current disability, that is, Crohn's 
disease.  However, the basis of the 1997 denial was that the 
veteran's Crohn's disease had not been shown to have been 
incurred in or aggravated by his prior military service.  The 
newly presented evidence does not bear directly and 
substantially upon that specific matter under consideration  
It is not probative of the critical issue of whether the 
veteran's diagnosed Crohn's disease is related to service.  
No health care provider has indicated in these new records 
that the veteran's Crohn's disease, first diagnosed and 
treated in 1981, is related to service or to any service-
connected disability.  The new evidence is not new in this 
context or so significant that it must be considered in order 
to fairly decide the merits of the claim.  Thus, the test for 
new and material evidence set forth in 38 C.F.R. § 3.156 has 
not been met.  

Further, the veteran's statements and testimony, as well as 
the statements of his family, reiterate that the veteran's 
Crohn's disease developed after service and is related to his 
prior military experience.  This was a contention known in 
October 1997.  The claim was denied not because the 
assertions were inherently incredible, but because no medical 
evidence or medical opinions consistent with the assertion 
were of record.  The lay statements then are not probative of 
the critical issue.  They do not tend to prove that the 
veteran's diagnosed Crohn's disease is related to service, 
and the test for new and material evidence set forth in 
38 C.F.R. § 3.156 has not been met with this evidence.  

In sum, the evidence added since the October 1997 final 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim for a 
psychiatric disorder.  38 C.F.R. § 3.156(a).  The case was 
denied in 1997 because the current Crohn's disease was not 
medically shown to be related to service.  The new evidence 
fails to change this conclusion.  In this case, the critical 
facts remain the same even with the newly-associated 
evidence.  Thus, the Board finds that new and material 
evidence has not been submitted.  The case is not reopened. 



ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for post-traumatic 
stress disorder is reopened and, to this extent only, the 
appeal is granted.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for Crohn's 
disease, the appeal is denied.


REMAND

As noted above, VA has a duty to assist the veteran in the 
development of facts pertinent to his claims, and recent 
statutory revisions ensure that this duty applies to all new 
claims for compensation.  See 38 U.S.C.A. § 5107(a); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (relevant sections of which are to be codified at 38 
U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  This duty includes securing 
medical records to which a reference has been made, as well 
as conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1993).  The Board finds that VA must fulfill this 
duty with respect to the veteran's claim of entitlement to 
service connection for PTSD, as well as his claim of 
entitlement to service connection for a low back disorder.

With regard to the claim of entitlement to service connection 
for a low back disorder, the Board notes that the RO has not 
yet developed this claim as it was previously denied on the 
basis that the veteran had not submitted a well grounded 
claim.  On remand, the RO must attempt to obtain all relevant 
treatment records, both VA and private, with regard to the 
veteran's back condition.  These should include medical 
records from his past employers as well as the medical 
records related to his award of disability benefits from the 
Social Security Administration (SSA), if deemed relevant.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The 
veteran should also be afforded a VA examination to determine 
the nature of his current back disorder, if any, and whether 
it is related to his prior military service.  

With regard to the veteran's claim of entitlement to service 
connection for PTSD, given that the RO has failed to attempt 
to verify the claimed stressor(s), the Board finds that the 
present record does not contain a confirmed diagnosis of PTSD 
which is related to any specific traumatic event which has 
been verified.  In this respect, the law indicates that any 
diagnosis of PTSD must be based on a stressor history which 
has been verified.  38 C.F.R. § 3.304(f).  As such, it is 
necessary that the veteran's stressor(s) be verified, as well 
as that the veteran be provided a new examination where the 
examiner has an accurate, verified history of the veteran's 
military service.  See West v. Brown, 7 Vet. App. 70, 78 
(1994) (holding that an examination based on a questionable 
history is inadequate for rating purposes).

When determining the sufficiency of the claimed in-service 
stressors reported by the veteran, the Board notes that it is 
no longer necessary that the stressor be "outside the range 
of usual human experience" and be "markedly distressing to 
anyone," as required by the Diagnostic and Statistical Manual 
of Mental Disorders, Third Edition, revised (DSM-III). 
However, the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), still requires that 
a person have been "exposed to a traumatic event" in which 
"the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or other" and "the person's response [must have] involved 
intense fear, helplessness, or horror."  See 38 C.F.R. §§ 
4.125-4.132 (1996); See also Cohen v. Brown, 10 Vet. App. 
128, 141-142 (1997).

Where "there has been an 'unequivocal' diagnosis of PTSD by 
mental health professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)."  Cohen, 10 Vet. 
App. at 153.  Therefore, in cases where an adjudicator has 
determined that a diagnosis of PTSD is unsupported by the 
facts or findings, he or she may not make such a finding 
without adequate supporting medical evidence.  The only 
proper course in such a situation is to note the potential 
deficiencies (e.g., inadequacy of stressors or 
symptomatology), and request a further examination taking 
these factors into consideration.  See Cohen, 10 Vet. App. at 
140, citing Massey v. Brown, 7 Vet. App. 204, 208 (1994); 38 
C.F.R. § 4.126 (2000).

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should ask the veteran to 
identify, and then should attempt to 
develop, any additional pertinent 
evidence concerning his claims.  This 
should include VA and private medical 
records, as well as medical records from 
prior employers.  Any information 
received should be associated with the 
claims folders.  The RO shall inform the 
veteran if the VA is unable to secure any 
records sought.

3.  The RO should contact the Social 
Security Administration, and request 
copies of the medical examination reports 
and treatment records reviewed by that 
agency in granting the appellant 
disability benefits.  See 38 U.S.C.A. § 
5106 (West 1991).  Efforts to obtain 
these records should also be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

4.  The RO should also afford the veteran 
an additional opportunity to submit any 
additional information as to approximate 
dates of his alleged in-service 
stressors.  The veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.

5.  The RO is requested to review the 
veteran's statements, as well as those 
previously provided, as well as the 
stressor information contained in the 
July 1999 letter from his VA mental 
health providers, in order to prepare a 
summary of all claimed stressors.  The RO 
should then request the MR's (morning 
reports), DA Form 1, for the veteran's 
unit(s), for the appropriate three month 
period in order to obtain further 
verification of claimed stressors 
involving such personnel actions as WIA's 
and KIA's, and copies of similar 
documents regarding activities of the 
veteran's unit(s) while in Vietnam.  

6.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor which it has determined is 
established by the record. The RO must 
specifically render a finding as to 
whether the veteran "engaged in combat 
with the enemy." In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

7.  Thereafter, the RO should arrange for 
the veteran to be accorded an examination 
by a VA psychiatrist, who has not 
previously examined him, to determine the 
diagnoses of all psychiatric disorders 
that are present.  Any diagnosis of a 
mental disorder must conform to DSM-IV 
and be supported by the findings on the 
examination report.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorders, 
should be accomplished.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the examiner 
prior to examination.  The examiner 
should integrate any previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The report of examination 
should include the complete rationale for 
all opinions expressed.

8.  The veteran should be afforded a VA 
examination with an appropriate 
specialist for the purpose of determining 
whether there is a causal relationship 
between his current low back disorder, if 
any, and his service.  All indicated 
studies should be performed, and the 
claims folder must be made available to 
the examiner for review.  The examiner 
should review all pertinent records in 
the veteran's claims file, including the 
service medical records and the service 
department records.  The examiner must 
then provide an opinion as to whether it 
is at least as likely as not that any 
current low back disorder is related to 
the veteran's prior service.  The 
examiner must include the complete 
rationale for all opinions and 
conclusions expressed.

9.  Thereafter, the RO should readjudicate 
these claims.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to report for examination(s) may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2000).  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



